Title: From George Washington to William Pearce, 24 November 1793
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            German Town [Pa.] 24th Novr 1793.
          
          On my way to this place (about the last of Octr) I lodged a letter for you in the Post
            Office at Baltimore, which I hope got safe to your hands, although I have not heard from
            you since.
          I shall begin, now, to throw upon Paper such general thoughts, and directions, as may
            be necessary for your government when you get to Mount Vernon; and for fear of
            accidents, if transmitted to you thro’ any other channel, will deposit them in the hands
            of my Nephew, Mr Howell Lewis, who will remain (though inconvenient to me) at that place
            until your arrival there, that he pray put you in possession, and
            give you such information into matters as may be useful.
          As my farms stand much in need of manure, and it is difficult to raise a sufficiency of
            it on them; & the Land besides requires something to loosen & ameliorate it, I
            mean to go largely (as you will perceive by what I shall hand to you through Mr Lewis)
            upon Buck Wheat as a Green manure (Plowed in, when full in blossom)—for this purpose I
            have requested a Gentleman of my acquaintance in the County of Loudoun, above Mount
            Vernon, to send to that place in time 450, or 500 bushels of this article for Seed. And as I do not wish to go largely upon Corn, it is
            necessary I should sow a good many Oats; my calculation (allowing two bushels to the
            acre) is about 400 bushels wanting. Not more than the half of which can I calculate I
            have of my own, for Seed next Spring, & therefore if you could carry round with you
            two hundred, or even 300 bushels to be certain; of those which are good in quality,
            & free from Onions, I will readily pay for them and the accustomed freight. That I
            may know whether to depend upon yr doing this, or not, write me word; that in case of
            failure with you, I may try to obtain them through some other channel. I am Your friend
            & Servant
          
            Go: Washington
          
        